      Case 2:17-cv-04140-DWL Document 114 Filed 03/25/19 Page 1 of 14



 1   J. Henk Taylor (016321)
     RYAN RAPP & UNDERWOOD, P.L.C.
 2
     3200 N. Central Ave, Suite 2250
 3   Phoenix, Arizona 85012
     Telephone: (602) 280-1000
 4   Facsimile: (602) 265-1495
 5   Email: htaylor@rrulaw.com

 6   Jeffrey M. Eilender (admitted pro hac vice)
     Bradley J. Nash (admitted pro hac vice)
 7
     Joshua Wurtzel (admitted pro hac vice)
 8   SCHLAM STONE & DOLAN LLP
     26 Broadway
 9   New York, New York 10004
10   Telephone: (212) 344-5400
     Facsimile: (212) 344-7677
11   E-Mail: jeilender@schlamstone.com
     E-Mail: bnash@schlamstone.com
12
     E-Mail: jwurtzel@schlamstone.com
13
     Attorneys for Defendants CWT Canada II Limited
14   Partnership, Resource Recovery Corporation, and
15   Jean Noelting

16                            UNITED STATES DISTRICT COURT
                                  DISTRICT OF ARIZONA
17
18                                                 Case No.: 2:17-cv-04140-PHX-DWL
     Wells Fargo Bank, N.A.
19
                           Plaintiff,
20                                                 CWT PARTIES’ SUPPLEMENTAL
           v.                                      BRIEF IN FURTHER
21                                                 OPPOSITION TO NONPARTY
     Wyo Tech Investment Group, LLC, CWT           WILENCHIK AND BARTNESS,
22
     Canada II Limited Partnership, Resources      P.C.’s MOTION TO QUASH
23   Recovery Corporation, and Jean Noelting,      SUBPOENAS
24                         Defendants.             Oral Argument Requested
25
26   And related claims.

27
28
      Case 2:17-cv-04140-DWL Document 114 Filed 03/25/19 Page 2 of 14



 1                                                TABLE OF CONTENTS
 2                                                                                                                             Page
 3
     ARGUMENT........................................................................................................................ 1
 4            I.        The CWT Parties Properly Issued the Restraining Notice Under C.P.L.R.
 5                      § 5222(b) Even Though There Was No Prior Adjudication That Wyo
                        Tech Is Danzik’s Alter Ego ............................................................................ 1
 6
              II.       Whether the Restraining Notice Was Properly Issued Under C.P.L.R.
 7                      § 5222(b) Does Not Matter Here Because the Disputed Funds Have
                        Already Been Interpleaded, and This Is Not—Nor Could It Be—an
 8                      Action to Vacate the Restraining Notice ........................................................ 5
 9            III.      The CWT Parties Are Entitled to Discovery to Support Their Claim That
                        Danzik Has an Interest in the Disputed Funds, And They Are Not Limited
10
                        to the Information They Knew When They Issued the Restraining Notice ... 8
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                                    -i-
      Case 2:17-cv-04140-DWL Document 114 Filed 03/25/19 Page 3 of 14



 1
                                  PRELIMINARY STATEMENT
 2
            First, the CWT Parties properly issued the restraining notice under C.P.L.R.
 3
     § 5222(b), even though there was no prior adjudication that Wyo Tech is Danzik’s alter
 4
     ego. Second, in any event, whether the restraining notice was properly issued under
 5
 6   C.P.L.R. § 5222(b) does not matter here, because the disputed funds have already been

 7   interpleaded, and this is not—nor could it be—an action to vacate the restraining notice.

 8   Third, the CWT Parties are entitled to discovery to support their claim that Danzik has an
 9   interest in the disputed funds, and they are not limited to the information they knew when
10   they issued the restraining notice.
11                                          ARGUMENT
12
     I.     The CWT Parties Properly Issued the Restraining Notice Under C.P.L.R.
13          § 5222(b) Even Though There Was No Prior Adjudication That Wyo Tech Is
            Danzik’s Alter Ego
14
            Wyo Tech is wrong that a restraining notice “based upon a theory of alter ego” is
15
16   invalid unless there is a “ruling from a Court prior to the issuance of the Restraining

17   Notice that the company is indeed an alter ego of the debtor.” Dkt. No. 101 at 4 (citing

18   JSC Foreign Econ. Ass’n Technostroyexport v. Int’l Dev. & Trade Servs., Inc., 295 F.

19   Supp. 2d 366, 392-93 (S.D.N.Y. 2003)).
20          The New York Appellate Division’s holding in Thompson v. Pollack is on all
21   fours. 59 A.D.3d 525 (N.Y. App. Div. 2nd Dep’t 2009). There (like here), the judgment
22   creditor used a restraining notice to freeze a nondebtor’s bank account on the ground that
23
     the judgment creditor “believed” that the judgment debtor “had an interest” in the funds in
24
     the account. Id. at 526. And while the judgment creditor (like the CWT Parties) did not
25
     have a prior adjudication of alter ego liability, and the nondebtor (like Wyo Tech)
26
     “asserted that it was the owner of the restrained account” and that the judgment debtor
27
     “had no interest in the corporate account,” the court refused to vacate the restraining
28
      Case 2:17-cv-04140-DWL Document 114 Filed 03/25/19 Page 4 of 14



 1
     notice—holding that, since the judgment debtor (like Danzik) used the account for
 2
     “personal expenses,” the case should be “remitted” to the trial court for a “hearing to
 3
     determine whether the defendant has an ‘interest’” in the restrained account. Id. The
 4
     absence of a prior adjudication of alter ego liability was irrelevant to whether the
 5
 6   restraining notice was properly issued. See id.

 7          The New York Appellate Division’s holding in 1420 Associates, Inc. v. Modern

 8   Landfill & Recycling is also directly on point. 256 A.D.2d 538 (2nd Dep’t 1998). There
 9   (like here), the judgment creditor used a restraining notice to freeze a nondebtor’s bank
10   account on the ground that the judgment creditor “continued to use the subject account to
11   pay, inter alia, admitted personal expenses.” Id. at 539. And while the judgment creditor
12
     (like the CWT Parties) did not have a prior adjudication of alter ego liability, and the
13
     nondebtor (like Wyo Tech) “asserted that it was the owner of the subject Chase account”
14
     and was an entity “separate and distinct” from the judgment debtor, the court held that the
15
     case should be “remitted” to the trial court for a “hearing to determine whether” the
16
     judgment debtor had an “‘interest’ in the account within the meaning of CPLR article 52.”
17
     Id. And again, the absence of a prior adjudication of alter ego liability was irrelevant to
18
19   whether the restraining notice was properly issued. See id.

20          Further, contrary to Wyo Tech’s argument (Dkt. No. 101 at 4), and as this Court

21   recognized in its March 5 order (Dkt. No. 109 at 7), “[a]lter ego cases routinely uphold the
22   restraint of the bank account merely on the allegation”—not a prior adjudication—“that
23   the corporate veil between the third party and the judgment debtor ought to be pierced.”
24   David Gray Carlson, Critique of Money Judgment Part Three: Restraining Notices, 77
25
     Alb. L. Rev. 1489, 1549 (2014) (emphasis added); see also United States v. Ceparano,
26
     2009 WL 8690129, at *3 (E.D.N.Y. May 13, 2009) (denying motion to vacate restraining
27
     notice served on nondebtor despite lack of prior adjudication of alter ego liability); Ivor B.
28

                                                  -2-
      Case 2:17-cv-04140-DWL Document 114 Filed 03/25/19 Page 5 of 14



 1
     Clark Co. v. Hogan, 296 F. Supp. 407, 411 (S.D.N.Y. 1969) (restraining notice served on
 2
     nondebtor upheld despite lack of prior adjudication of alter ego liability); Blue Giant
 3
     Equip. Corp. v. Tec-Ser, Inc., 92 A.D.2d 630 (3rd Dep’t 1983) (denying motion to vacate
 4
     restraining notice served on nondebtor despite lack of prior adjudication of alter ego
 5
 6   liability); Plaza Hotel Assocs. v. Wellington Assocs., Inc., 378 N.Y.S.2d 859 (N.Y. Special

 7   Term 1975) (denying motion to vacate restraining notice served on nondebtor’s bank

 8   account based on judgment creditor’s claim that nondebtor and debtor were “separate only
 9   in form” despite lack of prior adjudication of alter ego liability); De Lepomme v. Luquer,
10   39 N.Y.S.2d 283 (N.Y. Sup. Ct. 1943) (denying motion to vacate restraining notice served
11   on nondebtor based on judgment creditor’s claim that nondebtor was the judgment debtor
12
     “under a different name” and that the restrained property was “in fact the property of said
13
     judgment debtor” despite lack of prior adjudication of alter ego liability).
14
            While, as this Court observed (Dkt. No. 109 at 6), the federal court in JSC held that
15
     a restraining notice may not be used to restrain a nondebtor’s assets “in anticipation of a
16
     finding that those” nondebtors are “alter egos” or “hold assets of alleged alter egos of the
17
     judgment debtor” (295 F. Supp. 2d at 392-93)—and a few other federal cases have
18
19   followed this holding (Dkt. No. 109 at 6-7)—other cases and commentary have rejected

20   these decisions as wrongly decided, or have narrowed their holdings to be meaningless.

21          Indeed, as this Court observed (id. at 7), according to a recent law review article,
22   JSC was wrongly decided and a “feeble Erie guess of New York law.” Carlson, 77 Alb. L.
23   Rev. at 1553. And as the New York federal court held in United States v. Ceparano, JSC
24   “stands only for the proposition that alleged ‘alter ego’ status alone is insufficient to issue
25
     a restraining notice against assets of a third party without evidence of fraudulent
26
     conveyance or a showing that the third party is actually holding assets of the judgment
27
     debtor. Ceparano, 2009 WL 8690129, at *3. Thus, a prior adjudication of alter ego
28

                                                   -3-
      Case 2:17-cv-04140-DWL Document 114 Filed 03/25/19 Page 6 of 14



 1
     liability is not required to issue a restraining notice if the judgment creditor has some
 2
     other “evidence” of a fraudulent transfer or can make a “showing” that the third party is
 3
     holding the judgment debtor’s assets. See id.; see also Hillwick Inc. v. Advanced Ready
 4
     Mix Supply Corp. 2017 WL 4694865, at *5 (N.Y. Sup. Ct. May 15, 2017) (same), cited in
 5
 6   Dkt. No. 202 at 7.

 7          Further, requiring a judgment creditor to get a prior adjudication of alter ego

 8   liability against a nondebtor before restraining that nondebtor’s assets is inconsistent with
 9   the purpose of a restraining notice—which is to “maintain the status quo” while the
10   judgment creditor seeks turnover of the disputed funds. Ceparano, 2009 WL 8690129, at
11   *3; see also Interpool Ltd. v. Patterson, 1995 WL 105284, at *1 (S.D.N.Y. Mar. 13, 1995)
12
     (purpose of restraining notice is to “preserve the status quo pending further proceedings in
13
     which the creditor’s ability to reach specific property to satisfy the judgment may be
14
     determined”); C.P.L.R. § 5222 Legislative Studies and Reports (“restraining notice may
15
     be served on the debtor as well as on any garnishee or suspected garnishee”) (emphasis
16
     added).
17
            The New York Court of Appeals recently held that a restraining notice may be used
18
19   to “secure funds for later transfer to the judgment creditor through a sheriff’s execution

20   or turnover proceeding.” Cruz v. TD Bank, N.A., 22 N.Y.3d 61, 66 (2013) (emphasis

21   added). And so requiring a judgment creditor to adjudicate whether a nondebtor is an alter
22   ego of a debtor—and thus whether its assets are subject to turnover—before restraining
23   those assets is backward, and defeats the purpose of being able to use a restraining notice
24   to maintain the status quo.
25
            Indeed, a judgment creditor “may litigate” its claims that a nondebtor is the “alter
26
     ego[]” of the judgment debtor in a turnover proceeding under C.P.L.R. § 5225(b). WBP
27
     Cent. Assocs., LLC v. DeCola, 50 A.D.3d 693, 694 (N.Y. App. Div. 2nd Dept 2008). And
28

                                                  -4-
      Case 2:17-cv-04140-DWL Document 114 Filed 03/25/19 Page 7 of 14



 1
     at the beginning of a turnover proceeding—which, under Cruz, may come after service of
 2
     a restraining notice—the judgment creditor “need not prove” its entitlement to the funds,
 3
     and instead must only “plausibly allege that it can meet this burden.” N. Mariana Islands
 4
     v. Millard, 845 F. Supp. 2d 579, 584-85 (S.D.N.Y. 2012). Thus, a judgment creditor may
 5
 6   restrain a nondebtor’s assets, and then litigate alter ego liability in a turnover

 7   proceeding—rather than before. And if a judgment creditor had to successfully adjudicate

 8   a nondebtor’s alter ego liability before restraining that nondebtor’s assets, a judgment
 9   creditor would almost never be able to use a restraining notice—since during the
10   pendency of any alter-ego litigation, the nondebtor could freely move the disputed
11   funds—and turnover and separate alter-ego litigation would be moot.
12
     II.    Whether the Restraining Notice Was Properly Issued Under C.P.L.R.
13          § 5222(b) Does Not Matter Here Because the Disputed Funds Have Already
            Been Interpleaded, and This Is Not—Nor Could It Be—an Action to Vacate
14
            the Restraining Notice
15
            Wyo Tech is wrong that “even if Judgment Debtors had some unknown interest” in
16
     the disputed funds, the funds “must be released” because the restraining notice was
17
     “invalid as a matter of law” in the first instance. Dkt. No. 72 at 8.
18
            In an interpleader action, the court must determine the “ownership” of the disputed
19
     funds. United California Bank v. Fadel, 482 F.2d 274, 275 (9th Cir. 1973); see also NLT
20
21   Computer Servs. Corp. v. Capital Computer Sys., Inc., 755 F.2d 1253, 1263 (6th Cir.

22   1985) (“only purpose of the interpleader action was to determine the ownership of the

23   funds”); Amethyst Int’l, Inc. v. Duchess, 2014 WL 683670, at *5 (D.N.J. Feb. 20, 2014) (it

24   is “indisputable” that “primary purpose” of interpleader action is to “determine who is the
25   rightful owner” of dispute asset); Endurance Am. Specialty Ins. Co. v. WFP Sec. Corp.,
26   2011 WL 13220118, at *3 (C.D. Cal. June 27, 2011) (interpleader action used to
27   “determine” the disputed asset’s “rightful owner”); Wells v. Kearney, 2009 WL 2568635,
28

                                                   -5-
      Case 2:17-cv-04140-DWL Document 114 Filed 03/25/19 Page 8 of 14



 1
     at *2 (D. Ariz. Aug. 18, 2009) (interpleader action used to “determine ownership” of
 2
     disputed funds); Aero Care Int’l L.L.C. v. Int’l Medevac Servs., Inc., 2008 WL 853623, at
 3
     *1 (D. Ariz. Mar. 27, 2008) (interpleader action used to “secure and determine the
 4
     rightful ownership of the contested funds”) (all emphasis added).
 5
 6          Thus, Wyo Tech erroneously argues that the ownership of the disputed funds here

 7   is irrelevant because the restraining notice was improperly issued in the first instance.

 8   Indeed, Wyo Tech effectively argues that the disputed funds should be released because
 9   they should have never been restrained, and so never should have been available to be
10   interpleaded, and so never should have been interpleaded. But Wyo Tech waived any
11   objection to the interpleader of the disputed funds by failing to object to Wells Fargo’s
12
     motion to interplead these funds. See Dkt. No. 13 at 3 (“Wyo Tech does not object to
13
     interpleader of its funds as a first step toward restoring its rightful access to its own
14
     funds.”). And in any event, this Court already held that interpleader of the disputed funds
15
     is proper here. Dkt. No. 69 at 4; see also Dkt. No. 94 at 12; Wells Fargo Bank, Nat’l Ass’n
16
     v. Magellan Ship Owners Ass’n, 2010 WL 2266752, *2 (D. Ariz. 2010) (rejecting
17
     claimant’s objection to interpleader of disputed funds when court “already determined that
18
19   interpleader is an appropriate procedural mechanism”).

20          Further, as the CWT Parties showed in their opposition to Wyo Tech’s motion to

21   enjoin other restraining notices the CWT Parties served (Dkt. No. 107 at 5-6), only the
22   “court out of which the restraining notice issued”—which is the New York court here—
23   may vacate or otherwise invalidate a restraining notice served under C.P.L.R. § 5222(b).
24   CSX Transp., Inc. v. Island Rail Terminal, Inc., 879 F.3d 462, 471 (2d Cir. 2018). And as
25
     the CWT Parties also showed (Dkt. No. 107 at 6-8), the Anti-Injunction Act also prohibits
26
     this Court from invalidating a New York restraining notice. See Pressman v. Neubardt,
27
     2002 WL 31780183, at *4 (S.D.N.Y. Dec. 12, 2002) (denying motion to enjoin judgment
28

                                                   -6-
      Case 2:17-cv-04140-DWL Document 114 Filed 03/25/19 Page 9 of 14



 1
     creditors’ use of restraining notices to enforce New York state judgment because
 2
     restraining notice is a “state court proceeding within the meaning of the Anti-Injunction
 3
     Act”).
 4
              Thus, by asking this Court to consider solely whether the restraining notice was
 5
 6   properly issued—rather than who owns the disputed funds—Wyo Tech asks this Court to

 7   ignore its sole responsibility in an interpleader action (to determine “ownership” of the

 8   disputed funds) and to instead rule on an issue (validity of the restraining notice) that it
 9   has no power to adjudicate.
10            If Wyo Tech wanted to challenge the validity of the restraining notice, it could
11   have done so by moving to vacate the restraining notice in New York. But it did not, and
12
     considering only whether the restraining notice was properly issued—as Wyo Tech urges
13
     this Court to do—rather than who owns the disputed funds, would improperly allow Wyo
14
     Tech to make an end run around the New York court and seek relief from this Court that
15
     this Court cannot grant. Moreover, if this Court were to grant judgment for Wyo Tech
16
     solely on the ground that the restraining notice was improperly issued (which, as
17
     explained above, is wrong in any event) and without regard to ownership of the disputed
18
19   funds, this Court would be abdicating its sole duty in this case—which is to decide who is

20   the rightful owner of the disputed funds. See United California Bank, 482 F.2d at 275.

21            Further, there is no due process problem with requiring Wyo Tech to challenge the
22   validity of the restraining Notice in New York. To restrain or order the turnover of funds,
23   the New York court “need only have in personam jurisdiction over the garnishee,” i.e.,
24   Wells Fargo, and does not need to have jurisdiction over “either the judgment debtor or
25
     the third party who allegedly possesses the money in which the debtor has an interest.” N.
26
     Mariana Islands v. Millard, 845 F. Supp. 2d 579, 583 (S.D.N.Y. 2012). This is because a
27
     restraining notice to, or turnover petition against, a nondebtor is a “proceeding against a
28

                                                   -7-
     Case 2:17-cv-04140-DWL Document 114 Filed 03/25/19 Page 10 of 14



 1
     person, in order to ‘demand that’ this person (the garnishee) ‘convert’” or restrain
 2
     “‘property for money for payment to a creditor.’” Id. (citation omitted). And if Wyo Tech
 3
     wanted to avoid the risk that its funds could be restrained in New York, it should have
 4
     deposited its funds in a bank that did not have a New York branch.1
 5
 6   III.   The CWT Parties Are Entitled to Discovery to Support Their Claim That
            Danzik Has an Interest in the Disputed Funds, And They Are Not Limited to
 7          the Information They Knew When They Issued the Restraining Notice
 8          As a threshold matter, because—as explained above, this Court must determine the
 9
     rightful ownership of the disputed funds, and the validity of the restraining notice is not
10
     relevant—what the CWT Parties knew when they issued the restraining notices is not
11
     relevant either. To the contrary, the only relevant issue here is who is the rightful owner of
12
     the disputed funds, and the CWT Parties are entitled to discovery to support their claim
13
     that Danzik owns—or otherwise has an interest in—these funds. See Magellan Ship
14
     Owners Ass’n, 2010 WL 2266752, *2 (“the Court cannot sanction an early distribution of
15
16   disputed funds absent full due process of law”).

17          In any event, under New York law, a judgment creditor is entitled to take discovery

18   to support its claim that the judgment debtor owns or otherwise has an interest in funds
19   held by a nondebtor after the judgment debtor restrains these funds.
20          As this Court observed, the New York Appellate Division’s decision in Palestine
21   Monetary Authority v. Strachman is on point. 62 A.D.3d 213 (N.Y. App. Div. 1st Dep’t).
22
     There, judgment creditors served a restraining notice on a nondebtor, and the Appellate
23
     Division held that—after service of the restraining notice—the judgment creditor was
24
     entitled to “full discovery” concerning whether the nondebtor was the “alter ego” or
25
     1
26    Since the sole issue here is who is the rightful owner of the disputed funds, cases
     vacating restraining notices on the ground that a nondebtor’s payment of a judgment
27   debtor’s expenses, without more, is insufficient to justify issuance of a restraining notice
     may be relevant to the legal question regarding what level of interest in or control over the
28   disputed founds amounts to “ownership,” but they are not dispositive of this question.

                                                  -8-
     Case 2:17-cv-04140-DWL Document 114 Filed 03/25/19 Page 11 of 14



 1
     “agent” of the judgment debtor, and whether the restrained funds “in fact, belong[ed]” to
 2
     the judgment debtor. Id. at 222.
 3
            The court’s decision in Gryphon Domestic VI, LLC v GBR Information Services,
 4
     Inc. is also on point. 2004 WL 5653926 (N.Y. Sup. Ct. Oct. 29, 2004). There the
 5
 6   judgment creditors served a restraining notice on a nondebtor despite the nondebtor’s

 7   claim in a “sworn affidavit” that it “owe[d] no debt to the judgment debtors” and had no

 8   property in its possession “in which the judgment debtors ha[d] an interest.” Id. The
 9   judgment creditors then brought a turnover proceeding, the purpose of which—like this
10   interpleader action—was to determine whether the judgment debtors were “presently
11   entitled to possession of the property” or whether the judgment creditors’ “rights to
12
     possession of the property [were] superior to that of the third party.” Id. And though the
13
     court there held that a turnover order was “not appropriate at this time” because the
14
     judgment creditors did not have enough evidence to meet this standard, the court also held
15
     that the judgment creditors “must have the opportunity to gather additional information by
16
     disclosure and the examination” of relevant documents.” Id. And the court further held the
17
     nondebtor’s president’s sworn statement that the nondebtor had “no money or property of
18
19   the judgment debtors” could not “deprive the judgment creditors of the right to conduct

20   discovery,” since this sworn statement was “not the equivalent of an examination.” Id.

21   (emphasis added). Thus, though the judgment creditors did not have enough evidence
22   when they issued the restraining notice to show that the restrained funds belonged to the
23   judgment debtors, the court denied the motion for a turnover order “without prejudice to
24   renewal following discovery.” Id. (emphasis added).
25
            Further, the court’s decision in De Lepomme is also on point. 39 N.Y.S.2d 283.
26
     There, the court held that a judgment creditor that restrained assets of a nondebtor had the
27
     “right” to take “examinations” to determine whether the “property in the hands” of the
28

                                                 -9-
     Case 2:17-cv-04140-DWL Document 114 Filed 03/25/19 Page 12 of 14



 1
     nondebtor was “property belonging to the judgment debtor or to others,” and further held
 2
     that that right “cannot be taken away from him by the presentation of a statement” by the
 3
     nondebtor “as to its relations concerning the property,” because “such a statement is not
 4
     the equivalent of the examination allowed” by law. Id. (denying motion to vacate
 5
 6   restraining notice without prejudice to a renewal “after the examinations have been had”).

 7          In its March 5 order, this Court stated that it has “some concerns about the due

 8   process implications that would be posed by a system in which a judgment creditor would
 9   have the right to conduct broad discovery after the issuance of a restraining notice in the
10   hope of identifying evidence that might provide post hoc support for its claim.” Dkt. No.
11   109 at 10. This is a valid concern, since “absent safeguards,” New York’s broad post-
12
     judgment enforcement procedures “could well be abused by judgment creditors seeking to
13
     drag foreign entities into court simply by bare allegations that they possess the money of a
14
     judgment debtor.” N. Mariana Islands, 845 F. Supp. 2d at 583. But a judgment creditor’s
15
     right to restrain the assets of—and then seek discovery from—a nondebtor is limited by
16
     the requirement that the judgment creditor “plausibly allege that it can meet its burden” to
17
     show that the judgment debtor has an interest in, and is entitled to possession of, the
18
19   disputed funds (id. at 584-85)—which the CWT Parties did, and which this Court

20   functionally recognized when it held (with Wyo Tech’s consent) that this case is

21   appropriate for interpleader.2 And in any event, this procedure reflects the New York
22   legislature’s carefully-crafted balance between judgment creditors’ and judgment debtors’
23   (and their alleged alter egos’) rights. So as explained above, if Wyo Tech did not want to
24   subject itself to this procedure, it could have deposited its funds in a bank with no New
25
     York branches—especially since it knew (or could have known) about the judgment here.
26
     2
27     See Dkt. No. 69 at 8 n.1 (“The competing claims of the Judgment Creditors and Wyo
     Tech in this action themselves demonstrate the difficulty Wells Fargo would encounter in
28   trying to resolve who is entitled to the funds in the account.”).

                                                 -10-
     Case 2:17-cv-04140-DWL Document 114 Filed 03/25/19 Page 13 of 14



 1   Dated: March 25, 2019
            Phoenix, Arizona
 2
 3
                                       Respectfully submitted,
 4
 5                                     RYAN RAPP & UNDERWOOD, P.L.C.

 6                                     By:     /s/ Henk Taylor (016321)
                                               J. Henk Taylor (016321)
 7
                                               3200 N. Central Ave., Suite 1600
 8                                             Phoenix, Arizona 85012
                                               Telephone: (602) 280-1000
 9                                             Facsimile: (602) 265-1495
10                                             E-Mail: htaylor@rrulaw.com

11                                     SCHLAM STONE & DOLAN LLP
12
                                               Jeffrey M. Eilender
13                                             Bradley J. Nash
                                               Joshua Wurtzel
14                                             26 Broadway
15                                             New York, New York 10004
                                               Telephone: (212) 344-5400
16                                             Facsimile: (212) 34407677
                                               E-Mail: jeilender@schlamstone.com
17
                                               E-Mail: bnash@schlamstone.com
18                                             E-Mail: jwurtzel@schlamstone.com

19                                     Attorneys for Defendants CWT Canada II
20                                     Limited Partnership, Resource Recovery
                                       Corporation, and Jean Noelting
21
22
23
24
25
26
27
28

                                        -11-
     Case 2:17-cv-04140-DWL Document 114 Filed 03/25/19 Page 14 of 14



 1   ORIGINAL e-filed and COPIES
     e-mailed this 25th day of March
 2
     2019 as follows:
 3
     Dennis I. Wilenchik
 4   WILENCHIK & BARTNESS P.C.
 5   2810 North Third Street
     Phoenix, AZ 85004
 6   E-Mail: diw@wb-law.com
 7   Leo R. Beus
 8   BEUS GILBERT PLLC
     701 North 44th Street
 9   Phoenix, AZ 85008
     E-Mail: lbeus@beusgilbert.com
10
     Attorneys for Wyo Tech Investment
11
     Group, LLC
12
13   /s/ Henk Taylor
14   J. Henk Taylor

15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                         -12-
